IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRIAN L. COOK,                         No. 354 MAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Commonwealth Court
            v.


PENNSYLVANIA DEPARTMENT OF
CORRECTIONS, DONALD HARKOM,
DONALD TALLEY, MINDY LOU
GRANLUND, ANDREA WAKEFIELD,
BONNIE STOGNIEF, AND
CHRISTOPHER J. COMISKY,

                    Respondents


                                   ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.